Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Guaranty Financial Services, Inc. and Subsidiary Huntington, West Virginia We consent to the use in this Registration Statement on Form S-4 of Guaranty Financial Services, Inc. and Subsidiary of our report dated April 8, 2009, relating to our audits of the consolidated financial statements, appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our Firm under the caption “Experts” in such Prospectus. ARNETT & FOSTER, P.L.L.C. Charleston, West Virginia July 27, Innovation With Results AF Center
